Detailed Office Action
	The claim set of 2/3/2021 has been entered and fully considered. Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.
	The instant application is a continuation of prior applications 14/791,025 (now US 9,993,978) and 14/076,201 (now US 9,114,570). As indicated by the Examiner of application 14/791,025 in the non-final office action of 4/4/2017, application 14/791,025 is not fully disclosed in its parent application 14/076,201. Therefore,  the instant application is entitled to the filing date of 7/2/2015 of application 14/791,025. 
Claim Objections
Claims 1, 3, and 7 are objected to because of the following informalities:  
Claim 1, line 7: add “a” before “non-fiber”.
Claim 1, line 8: replace “fiber directions” with “fiber-reinforced directions” to be consistent with the limitation in line 4.
Claim 3, line 1: add “a” before “surface layer”.
Claim 7, lines 1/2: replace “the unitape fiber directions in the scrim” with “the fiber-reinforced directions in the unitape layers” to be consistent with the same limitations recited in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the scrim" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “the fiber-reinforced scrim” that is recited before. Claims 2-10 are dependent on claim 1 and are rejected as well.
Claim 1 recites the limitation "the uncured scrim" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “the fiber-reinforced scrim” that is recited before. Claims 2-10 are dependent on claim 1 and are rejected as well.
Claim 1 recites the limitation "the elastic polymer" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, and to correct this antecedent issue the Examiner replaces the limitation “an adhesive resin” in line 5 with “an elastic polymer” since it appears that the elastic polymer in line 7 is actually the adhesive resin in line 5. Claims 2-10 are dependent on claim 1 and are rejected as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of U.S. Patent No. 9,993,978 (hereinafter ‘978). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘978 claims all the limitations of instant claim 1. Although the limitation of “wherein the single direction monofilament alignment within each unitape layer is stabilized and maintained during the stretching of the fiber-reinforced uncured scrim by reinforcement provided by the intersecting unitape layers” in ‘978 is not identical to its counterpart limitation in instant claim 1 (“wherein the single direction monofilament alignment within each unitape layer is stabilized and maintained by reinforcement provided by the intersecting unitape layers”), it is not patentably distinct.
Regarding instant claim 2 limitation “wherein the fiber-reinforced scrim is pre-cured prior to molding the fiber-reinforced scrim over the male tool”, claim 1 of ‘978 claims that curing is performed after molding and is silent on pre-curing. However, in general, the transposition of process steps where the processes are substantially identical has been held to be not patentably distinguish the process {see MPEP2144.04 (IV)(C)}.
Regarding instant claim 3, claim 7 of ‘978 claims all the limitations. 
Regarding instant claims 8-9, claim 2 of ‘978 claims all the limitations.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,993,978 (hereinafter ‘978) in view of DAVIS (US-2013/0280476), hereinafter DAVIS.
Regarding instant claim 4, claim 1 of ‘978 claims all the limitations of claim 1. However, it is silent on claim 4 limitation of “wherein the monofilaments in each of the unitape layers comprise ultra-high molecular weight polyethylene (UHMWPE)”.
In the same field of endeavor that is related to scrims, DAVIS discloses use of UHMWPE in scrims {[0024]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the nanofilament in claim 1 of ‘978 with the UHMWPE as disclosed by DAVIS. It has been held that simple substitution of known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. Since Davis teaches use of UHMWPE in a similar scrim {[0024]}, predictable results will be achieved. 
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,993,978 (hereinafter ‘978) in view of EUSTACHE (US-2019/0153277), hereinafter EUSTACHE.
Regarding instant claims 5 and 6, claim 1 of ‘978 claims all the limitations of claim 1. However, it is silent on the claims 5 and 6 limitation of “wherein the flexible composite material thus cured is configured to be gas inflatable (claim 5), further comprising integrating the flexible composite material within a bag to form an inflatable structure (claim 6) ”.
In the same field of endeavor that is related to composite article, EUSTACHE discloses use of this article in air bags or gas inflatable objects {[0096]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated teachings of EUSTACHE in claim 1 of ‘978 and have used the scrim of ‘978 in an air bag. As disclosed by EUSTACHE, use of this material in air bag is known {[0096]}. 
The Examiner notes that, as disclosed above, since EUSTACHE teaches the use of this material in air bag, it would also have been obvious to one of ordinary skill in the art, at the effective filing date of the instant invention, to have used this material inside of another air bag to further ensure the air-sealing properties of the air bag.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,993,978 (hereinafter ‘978) in view of BEUGELS (US-2010/0015391), hereinafter BEUGELS.
Regarding instant claim 7, claim 1 of ‘978 claims all the limitations of claim 1. However, it is silent on claim 7 limitation of “wherein the intersecting relative orientation of the unitape fiber directions in the scrim is 0º/90º”.
In the same field of endeavor that is related to composite articles, BEUGELS discloses using two mono layers with one mono-layer fiber at a 90 degree angle relative the fiber in the adjacent mono-layer {[0046]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated teaching of BEUGELS in claim 1 of ‘978 and have positioned the fibers at a 90 degree. As disclosed by BEUGELS, angling fibers in different layers is known {[abstract]}.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748